                Case 3:20-cv-01525-SK Document 12 Filed 03/24/20 Page 1 of 2




 1   MAYER BROWN LLP
     GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
 2   gbuccigross@mayerbrown.com
     Two Palo Alto Square, Suite 300
 3   3000 El Camino Real
     Palo Alto, CA 94306-2112
 4   Telephone: (650) 331-2000
     Facsimile: (650) 331-2060
 5
     A. JOHN P. MANCINI (pro hac vice pending)
 6   jmancini@mayerbrown.com
     OLENA V. RIPNICK-O’FARRELL (pro hac vice pending)
 7   oripnick-ofarrell@mayerbrown.com
     1221 Avenue of the Americas
 8   New York, NY, 10020-1001
     Telephone: (212) 506-2500
 9   Facsimile: (212) 262-1910

10   Attorneys for Defendants YouTube LLC
     and Google LLC
11

12                            UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14
     MARK MAHON,                                   CASE NO. 3:20-cv-01525-SK
15
                         Plaintiff,                GOOGLE LLC’S FRCP 7.1
16
                                                   CORPORATE DISCLOSURE
           v.                                      STATEMENT
17
     YOUTUBE LLC, et al.,
18

19                       Defendants.
20

21

22

23

24

25

26

27

28

                                       GOOGLE’S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT
                                                                  CASE NO. 3:20-CV-01525-SK
               Case 3:20-cv-01525-SK Document 12 Filed 03/24/20 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Google LLC discloses that it

 2   is a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc., a publicly traded

 3   company. No publicly traded company holds more than 10% of Alphabet Inc.’s stock.

 4

 5
     Dated: March 24, 2020                        MAYER BROWN LLP
 6
                                                  By: /s/ Graham (Gray) Buccigross
 7                                                    Graham (Gray) Buccigross

 8                                                Attorneys for Defendants YouTube LLC and
                                                  Google LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    1
                                           GOOGLE’S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT
                                                                      CASE NO. 3:20-CV-01525-SK
